DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a non-final, first office action on the merits, in response to application filed 5/26/2020.    Claims 1-15 have been examined and are currently pending. 


Priority
This application discloses and claims only subject matter disclosed in prior application 15/124240 (now abandoned), filed 9/7/2016, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation of 15/124240. Furthermore, acknowledgment is made of applicant's claim for a PCT/US15/19508 filed on 3/9/2015 and a provisional application filed on 3/7/2014.  
However, papers submitted under 35 U.S.C. 119(a)-(d) have not been received. 










Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

The claimed invention (Claims 1-15) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “Mental Process”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are
recited as performing generic computer functions routinely used in the computer applications.

Independent claim 1 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 1, Steps 1-5 of, 
loading, on a processor, pricing data for at least one item accessible in a software application; 
loading, on the processor, current profile data of an active user of the software application and historical profile data of a group of users of the software application;
calculating, on the processor, a behavior metric for the active user based on the current profile data of the active user and the historical profile data of the group of users; 
calculating, on the processor, a price for the at least one item for the active user based on the behavior metric; and 
outputting, to a memory, the price for the at least one item for the active user.

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or behaviors); and managing personal behavior or relationships or interactions between people (including following rules or instructions) e.g., (“ calculating…a behavior metric for the active user based on the current profile data of the active user and the historical profile data of the group of users”).



Further, step 3, 4, of ”calculating a behavior metric…based on current profile data.and the historical profile data”, “calculating a price for the at least one item…,  also fall within the abstract “Mathematical Relationships/Formulas” because there must be some algorithm operations involve in order to calculate/determine/compute a behavior metric.     

Further, in claim 1, steps of “loading pricing data”, “loading current/historical profile data”, “outputting the price”, are considered insignificant extra solution activity because they merely receiving data/gathering data, and transmitting data/sending data/displaying data, thus are not significant more than the identified abstract idea.  

Independent claim 1, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim only recites additional element (i.e., on a processor). As discussed above with respect to integration of the abstract idea into a practical application, there is no hardware/machine/computing device to actually perform all of the steps amounts to no more than mere instructions to apply the exception using human activity or mental mind or by paper and pencil.  Thus there is 

The additional element(s) in all of the steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception(s) in step 1-5 using a generic computer component (i.e., a computing device). Applicant simply use a computer as a tool to implement the abstract ideas.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

Again, the claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components (i.e. a processor, a memory)  amounts to no more than mere instructions to apply the exception using a generic computer component.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.

Independent claim 1 (step 2B):  The additional element in claim 1 (e.g. a processor, a memory) are recited at a high level of generality and/or are recited as performing 
Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system; thus are not significantly
more than the identified abstract idea.  The use of generic computer to transmit information through an unspecified generic computer does not impose any meaningful limit on the computer implementation of the abstract idea.  According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  



Dependent claims 2-10 merely add further details of the abstract steps/elements recited in claim 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 2-10 are also non-statutory subject matter. 

Independent claims 11, and 14:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent system claim 11, and independent product claim 14 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 1.  Further, the components (i.e. a processor, a memory, a network interface, a computer readable storage medium) described in independent claims 11 and 14, add nothing of substance 

Dependent claims 12-13, and 15, are merely add further details of the abstract steps/elements recited in claims 11, and 14 respectively without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 12-13, and 15 are also non-statutory subject matter.

Viewed as a whole, the claims (1-15) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 



Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-11, 13-15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Smalley et al. (hereinafter, Smalley, US 2015/0005054).

As per claim 1, Smalley discloses a method of providing dynamic pricing, comprising:
loading, on a processor, pricing data for at least one item accessible in a software application ([0041,  For example,  the store module may be configured such that the offers presented to the first user may be restricted to offers having prices in a first price range.  The first price range may be determined based on the user metric for the first user, and/or the user metric for other users.  The store module may be configured such that the first price range may change as participation by the first user in the game causes the user metric for the first user to change]); 
loading, on the processor, current profile data of an active user of the software application and historical profile data of a group of users of the software application ([0050, 0036, Fig. 5, Attack (650, 135) Troops: 808 2hr36m52s, Scouting (330,605) 13m57s, Fig. 6, Tournament Results, [0047, "Churn" metrics predict the probability of a player leaving the persistent virtual environment, based on the player's past interaction patterns.  Compatibility metrics indicate whether or not a player's play style will match a proposed player association or whether the player's play style matches that of the player association to which he/she is a member, 0073-0075]);
calculating, on the processor, a behavior metric for the active user based on the current profile data of the active user and the historical profile data of the group of users ([0038, The activity metric may be determined based on one or more of log in frequency, amount of time logged in to the virtual space within a rolling 
calculating, on the processor, a price for the at least one item for the active user based on the behavior metric ([0041, The first price range may be determined based on the user metric for the first user, and/or the user metric for other users.  
outputting, to a memory, the price for the at least one item for the active user ( [0041,  The store module may be configured such that the first price range may be bounded by one or more both of a minimum value and/or a maximum value.  The store module may be configured such that the offers having prices below the minimum value may not be available for purchase by the first user.  The store module may be configured such that offers having prices above the maximum value may be locked.  This may mean the offers having prices above the maximum value may be unavailable for purchase by the first user independent from whether the first user has consideration sufficient to purchase such offers.  Such offers may become unlocked as the maximum value of the price range is adjusted above the prices of such offers, 0042,  For example, players' experience 

As per claim 2, Smalley further discloses the method of claim 1, wherein the software application is communicatively coupled to a virtual economy ([0031, 0033, 0034]).

As per claim 3, Smalley further discloses the method of claim 1, wherein the item is a virtual good ([0027, virtual currency, 0029,   In some embodiments, certain types of virtual currency can be acquired by engaging in various in-game actions while other types of virtual currency can only be acquired by exchanging legal currency.     For example, a player may be able to acquire virtual gold coins by selling virtual goods in a business, but can only acquire virtual cash by exchanging legal currency.  Virtual cash may also be awarded for leveling up in the game, 0034, The user may have an "inventory" of virtual goods and/or currency that the user can use (e.g., by manipulation of a user character or other user controlled element, and/or other items) within the 
virtual space, 0050, virtual item]).

As per claim 4, Smalley further discloses the method of claim 1, wherein the item is an in-application purchase ([0027—0030, 0042]).


average amount of time logged in to the virtual space over some length of time 
(e.g., per day, per week, and/or other length of time), average log in session time over a rolling time period, number of inter-user communications over a length of time, number of inter-user communications per log in, number of relationships with other users in the virtual space, number of new relationships with other users in the virtual space within a rolling time period, amount of real world money spent in the virtual space, and/or other 
activity parameters, 0029, In some embodiments, certain types of virtual currency can be acquired by engaging in various in-game actions while other types of virtual currency can only be acquired by exchanging legal currency.    For example, a player may be able to acquire virtual gold coins by selling virtual goods in a business, but can only acquire virtual cash by exchanging legal currency.  Virtual cash may also be awarded for leveling up in the game, 0046, A status metric characterizes behavioral information of a set of on-line entities where the behavioral information is related to at least one activity of the on-line entities within the persistent virtual environment]).

As per claim 6, Smalley further discloses the method of claim 1, wherein the behavior metric is a churn level ([0047, "Churn" metrics predict the probability of a player leaving 
the persistent virtual environment, based on the player's past interaction patterns.  Compatibility metrics indicate whether or not a player's play style will match a proposed 

As per claim 8, Smalley further discloses the method of claim 1, wherein the historical profile data of a group of users includes game state data and time data (Fig. 5, Attack (650, 135) Troops: 808 2hr36m52s, Scouting (330,605) 13m57s, Fig. 6, Tournament Results, [0038,  The activity metric may be determined based on one or more of log in 
frequency, amount of time logged in to the virtual space within a rolling time 
period (e.g., over the last day, week, month, or other rolling time period), 
average amount of time logged in to the virtual space over some length of time 
(e.g., per day, per week, and/or other length of time), average log in session 
time over a rolling time period, number of inter-user communications over a 
length of time, number of inter-user communications per log in, number of 
relationships with other users in the virtual space, number of new relationships with other users in the virtual space within a rolling time period, amount of real world money spent in the virtual space, and/or other activity parameters, 0073-0075]).

As per claim 9, Smalley further discloses the method of claim 5, wherein calculating the price for the at least one item further comprises decreasing a current price of the item in the event that the engagement level is lower than a prior engagement level ([0041, The first price range may be determined based on the user metric for the first user, and/or the user metric for other users.  The store module may be configured such that the first price range may change as participation by the first user in the game causes the user 
maximum value.  The store module may be configured such that the offers having 
prices below the minimum value may not be available for purchase by the first 
user.  The store module may be configured such that offers having prices above 
the maximum value may be locked.  This may mean the offers having prices above 
the maximum value may be unavailable for purchase by the first user independent 
from whether the first user has consideration sufficient to purchase such offers.  Such offers may become unlocked as the maximum value of the price range is adjusted above the prices of such offers, 0042,  For example, players' experience with pricing of in-game goods may be associated with their progress in the game.  In some implementations, the higher the level of the player, the lower the in-game goods may cost.  Depending on the level of the player, the goods available to the player may 
change]).

As per claim 10, Smalley further discloses the method of claim 5, wherein calculating the price for the at least one item further comprises increasing a current price of the item in the event that the engagement level is higher than a prior engagement level ([0041, The first price range may be determined based on the user metric for the first user, and/or the user metric for other users.  The store module may be configured such that the first price range may change as participation by the first user in the game causes the user metric for the first user to change.  The store module may be configured such that the first price range may be bounded by one or more both of a 
offers.  Such offers may become unlocked as the maximum value of the price 
range is adjusted above the prices of such offers, 0042, For example, players' experience with pricing of in-game goods may be associated with their progress in the game.  In some implementations, the higher the level of the player, the lower the in-game goods may cost.  Depending on the level of the player, the goods available to the player may change]).

As per claim 11, Smalley discloses a computing device comprising:
a processor ([0059, 0063]); 
a memory ([0059, 0063]); and 
a network interface, wherein the network interface is to receive a localization identifier from a user device ([0059, game server(s) 12 may include communication lines, or ports to enable the exchange of information with a network 46 and/or other computing platforms 14, 0024, a client computing platform identification associated with a user, 0031, The state determined and transmitted to a given client computing platform(s) 14 may correspond to a location in the virtual space.  The view described by the state for the given client 
wherein the processor is to load availability and pricing data for at least one item in a software application and historical user profile data for a group of users grouped by location, and to determine an item and a dynamic item price to offer on the user device based on the availability and pricing data, the localization identifier, and the historical user profile data for the group of users ([0006, A user module may be configured to store inventories of items that are available to the users in the game space.  The inventories may include a first inventory of items available to a first user in the game space, 0025, The user module 18 may be configured to store inventories of virtual items including resources that are available to users in the virtual space, 0029, Multiple types of virtual currency may be available for purchase from the game system operator.  For example, an online game may have virtual gold coins and virtual cash.  The different types of virtual currency may have different exchange rates with respect to legal currency and each other, 0038, The activity metric may be determined based on one or more of log in frequency, amount of time logged in to the virtual space within a rolling time period (e.g., over the last day, week, month, or other rolling time period), average amount of time logged in to the virtual space over some length of time (e.g., per day, per week, and/or other length of time), average log in session time over a rolling time period, number of inter-user communications over a length of time, number of inter-user communications per log in, number of relationships with other users in the virtual space, number of new relationships 
wherein the network interface is to output an item identifier associated with the item and the dynamic item price (Fig. 8, [0077,   Each category contains lists of items 206 for a user to purchase and/or have stored in their inventory.  The user interface 200 displays the cost of each item to the user, and allows purchase and/or use of the item 208]).

As per claim 13, Smalley further discloses the system of claim 11, wherein the processor is to determine the price sensitivity of a user based on the localization identifier and the historical user profile data ([0031,  The state determined and transmitted to a given client computing platform(s) 14 may correspond to a location in the virtual space.  The view described by the state for the given client computing 


As per claim 14, Smalley discloses a non-transitory computer readable storage medium on which is embedded a computer program, said computer program to provide dynamic content and dynamic pricing, said computer program comprising a set of instructions executable by a processor to: 
load availability and pricing data for at least one item in a software application ([0006, A user module may be configured to store inventories of items that are available to the users in the game space.  The inventories may include a first inventory of items available to a first user in the game space, 0025, The user module 18 may be configured to store inventories of virtual items including resources that are available to users in the virtual space,  0038, The activity metric may be determined based on one or more of log in frequency, amount of time logged in to the virtual space within a rolling time period (e.g., over the last day, week, month, or other rolling time period), average amount of time logged in to the virtual space over some length of time (e.g., per day, per week, and/or other length of time), average log in session time over a rolling time period, number of inter-user communications over a length of time, number of inter-user communications per log in, number of relationships with other users in the virtual space, number of new relationships with other users in the virtual space within a 
load historical application event data for a group of users and current application event data for an active user ([0036, Fig. 5, Attack (650, 135) Troops: 808 2hr36m52s, Scouting (330,605) 13m57s, Fig. 6, Tournament Results, [0047, "Churn" metrics predict the probability of a player leaving the persistent virtual environment, based on the player's past interaction patterns.  Compatibility metrics indicate whether or not a player's play style will match a proposed player association or whether the player's play style matches that of the player association to which he/she is a member, 0073-0075, 0053, The computer program modules may further comprise a group module configured to manage one or more affiliations within the game space.  An individual affiliation comprising a discrete group of users with a relationship may have a functional significance within the game space]); 
determine a combination of items to offer to the active user based on the historical application event data for the group of users and the current application event data for the active user ([0029, Multiple types of virtual currency may be available for purchase from the game system operator.  For example, an online game may have virtual gold coins and virtual cash.  The different types of virtual currency may have different exchange rates with respect to legal currency and each other, 0050, These matters may include, but are not limited to, virtual items, virtual resources, character attributes, and/or character skills.  A virtual item may be an item that can be used in a virtual world to assist a player's character.  
output at least one identifier associated with the combination of items and a dynamic price (Fig. 8, [0077,   Each category contains lists of items 206 for a user to purchase and/or have stored in their inventory.  The user interface 200 displays the cost of each item to the user, and allows purchase and/or use of the item 208]).

As per claim 15, Smalley further discloses the non-transitory computer readable storage medium of claim 14, wherein the combination of items further comprises a sequence ([0042, Depending on the level of the player, the goods available to the player may 
change.  Overall, the more the player advances in the game, new items may be 
unlocked to the player for purchase, 0051, The user maintains an inventory for the user's character in which virtual awards may be collected…..As the character progresses through the game it may receive access to higher-level gear.  Higher-level gear may be more powerful and/or effective within the game.  This may include having parameters (e.g., hit points, attack strength, defense points, speed, etc.) that enhance the functionality of the gear in the game]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Smalley et al. (hereinafter, Smalley, US 2015/0005054), in view of Armentrout et al. (hereinafter, Armentrout, US 2011/0166935).

As per claim 7, Smalley further discloses the method of claim 1; however, Smalley does not explicitly disclose wherein the historical profile data of a group of users includes A/B testing data.
Armentrout teaches ([0035, Response Optimization to allow for A/B testing and other 
historical, dynamic, and real-time testing to compare returned results with resulting monetization and prioritize types of returned results based on monetization results,  0061, A learning algorithm, frequency match, A/B testing, and other techniques are used to optimize the returned responses over time]).

.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Smalley et al. (hereinafter, Smalley, US 2015/0005054), in view of Shariff et al. (hereinafter, Shariff, US Patent 10,915,843).

As per claim 12, Smalley further discloses the system of claim 1, however, Smalley does not explicitly discloses wherein the processor is to determine that an item is popular in a particular geographical location based on the historical user profile data. 

Shariff teaches (claim 1, prioritizing, by the supply ID module, via the 
one or more processors, the one or more merchants identified as able to supply 
at least a portion of the associated quantity representative of the residual 
demand in a particular geographic region for the first and second virtual 
offers, wherein the prioritization is indicative of an order in which the one 

for the first and second virtual offers, wherein the prioritizing comprising: 
determining, via the one or more processors, a priority score for the one or 
more merchants, wherein determination of the priority score comprises utilizing 
a classifying model to classify each merchant,…).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Smalley’s method by including virtual items/offers in a geographical region, as disclosed by Shariff.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking users’ behaviors/interaction to provide dynamic content and pricing.


The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Frangione et al. (US 2003/0229534, churn).
Watkins, Jr. et al. (US 2012/0231891, virtual goods).
Bhalla et al. (US 2013/0054306, Churn analysis).
Smalley et al. (US 20150005054, game, virtual coin).
Corrie-Jones et al. (US 2014/0032307, [0185]).
.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm.  Fax is 571-270-6489.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas, can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/SUN M LI/Primary Examiner, Art Unit 3681